UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

ANTHONY DiPIPPO,
Plaintiff, Case Number: 17-cv-7948-NSR-JCM
v. ORDER FOR LEAVE TO
DEPOSE A PERSON IN PRISON
COUNTY OF PUTNAM, ef al.,
Defendants.

 

 

The Court, after reviewing the application by Plaintiff Anthony DiPippo, consented to by
all parties, and considering the grounds therefore, does hereby order:

1. Pursuant to Rule 30 of the Federal Rules of Civil Procedure, Plaintiff Anthony DiPippo

has this Court’s leave to take the deposition testimony of Howard Gombert, a person

incarcerated at the Cheshire Correctional Institution, located at 900 Highland Avenue,

Cheshire, CT 06410;

‘The deposition of Howard Gombert will be taken on January 31, 2020; and

3. The deposition of Howard Gombert shall be recorded stenographically and
videographically.

N

IT IS SO ORDERED.

O\Mectaitta CIN Cart xy
Hon. Judith C. McCarthy, USMJ.  %
U.S. District Court, Southern District of New York

 

 
